Claims 1-5, and 8-17 are currently pending with claims 6 and 7 being cancelled. 
The rejection over Huang has been withdrawn in view of the present amendment.  Huang discloses a breathable and waterproof composite fabric comprising a fabric sheet having a plurality of micropores extending through a thickness thereof, and a first plastic film attached to the fabric sheet and a second plastic film provided on the first plastic film (figure 5).  There is no motivation to add a second fabric sheet on a surface of the first plastic film opposite the first fabric sheet.   
The rejection over Dubrow in view of von Blucher is maintained.   
The rejection over Stone in view von Blucher is maintained.  
New ground of rejection is made in view of newly discovered reference to Rojeski et al. (US 2014/0154593).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Support for a metallic coated microporous membrane having a thickness in the range from 7.5 Å to 10 µm is not found in the specification of the claimed invention.  Instead, in view of Applicant’s disclosure a metallic coating on a microporous polymeric membrane, or a microporous membrane of aluminum has a thickness of from 7.5 Å to 10 µm.  Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”

The claim looks confusing because a microporous water vapor permeable layer could be referred to a microporous polymeric membrane having a thickness in the range from 7.5 Å to 10 µm.  However, the interpretation is beyond the scope of the claimed invention because in view of Applicant’s disclosure, a metallic coating, or a microporous membrane of aluminum has a thickness of from 7.5 Å to 10 µm.    
Since the microporous water vapor permeable layer having a thickness of from 7.5 Å to 10 µm could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0143227 to Dubrow et al. (hereinafter “Dubrow”) in view of US 2014/0154593 to Rojeski et al. (hereinafter “Rojeski”).    

The porous substrate allows water vapor to pass (paragraph 101).  The porous substrate comprises pores being interconnected to form a contiguous path through the substrate (paragraph 60).  This is a clear indication that the porous substrate would allow the transmission of the body heat or the FIR radiation there through due to the contiguous path.  Alternatively, the article is useful as filtration media for separating gases from particulate matter (paragraph 92).  Therefore, it is not seen that the porous substrate could not be able to transmit the body heat or the FIR radiation.  Further, the article is transparent, which would allow transmission of solar radiation (paragraph 118). 

In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in such a pore size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such pore size is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the porous substrate having pores with an average pore size in the range instantly claimed motivated by the desire to provide a breathable moisture barrier which is desirable to eliminate moisture generated from within, while not permitting liquid water to enter.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Dubrow discloses that the substrate having a thickness of 100 µm (paragraph 74).  However, there are no particular restrictions on the thickness of the substrate.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the porous substrate having a thickness disclosed in Rojeski because such is a conventional thickness of the substrate for growing the nanofibers and Rojeski provides necessary details to practice the invention of Dubrow. 
As to claims 2 and 3, the porous substrate is a porous metal comprising nickel, aluminum or titanium (paragraph 11).  
As to claims 4, 5 and 8, Dubrow does not specifically disclose the porous substrate configured to allow the transmission of no more than 10% of FIR radiation and no less than 90% of solar radiation.  
However, it appears that the modified porous substrate meets all structural limitations required by the claims.   
 The modified porous substrate has an effective pore size of 1 or 10 microns and a thickness of 5 to 250 µm.  The effective pore size is referred to the size of the particles that are effectively blocked from passing through the passage. For the effective pore size of 10 microns, the modified porous substrate has pores with an average pore size that should be less than 10 microns so as to stop the particle 
Hence, it is not seen that the transmission of no more than 10% of FIR and no less than 90% of solar radiation could not be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claims 6 and 7, Dubrow teaches that a breathable moisture barrier comprises the nanofiber containing porous substrate disposed between an inner fabric layer and an outer fabric layer (figures 4A and 4B).
As to claim 10, Dubrow discloses that the pores of the porous substrate is fabricated using laser drilling (paragraph 57).  As the pores in the claimed invention 
As to claims 16 and 17, Dubrow discloses that a nanofiber coated porous substrate is protected with a porous material layer that can be heat sealed on one or both sides of the substrate (paragraph 152).  The porous material layer reads on the claimed substrate layer. 

Dubrow does not disclose a porous substrate having a thickness in the range from 7.5 Å to 10 µm. However, new combination of Dubrow and Rojeski suggests the claimed invention.  

Claims 1-5, 8-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow in view of US 2011/0113538 to von Blucher et al. (hereinafter “von Blucher”).    
Dubrow discloses an article comprising a porous substrate and a layer of nanofibers deposited thereon (paragraph 70, figure 1B).  The porous substrate has an effective pore size of 1 or 10 microns (paragraph 97).  The effective pore size is referred to the size of the particles that are effectively blocked from passing through the passage. For the effective pore size of 10 microns, the porous substrate has pores with an average pore size that should be less than 10 microns so as to stop the particle having a particle size of 10 microns from passing there through. The pores are arranged in a repeated and consistent pattern (figure 2A and paragraph 90).  Alternatively, the pores have a pore size less than a length of the nanofiber 
The porous substrate allows water vapor to pass (paragraph 101).  The porous substrate comprises pores being interconnected to form a contiguous path through the substrate (paragraph 60).  This is a clear indication that the porous substrate would allow the transmission of the body heat or the FIR radiation there through due to the contiguous path.  Alternatively, the article is useful as filtration media for separating gases from particulate matter (paragraph 92).  Therefore, it is not seen that the porous substrate could not be able to transmit the body heat or the FIR radiation.  Further, the article is transparent, which would allow transmission of solar radiation (paragraph 118). 
As previously discussed, the porous substrate has pores with an average pore size of less than 10 microns.  Dubrow does not explicitly disclose the porous substrate having pores with a pore size in the range from 1 to 14 microns.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in such a pore size 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the porous substrate having pores with an average pore size in the range instantly claimed motivated by the desire to provide a breathable moisture barrier which is desirable to eliminate moisture generated from within, while not permitting liquid water to enter.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Dubrow discloses that the silicon substrate having a thickness of 100 µm (paragraph 74).  However, there are no particular restrictions on the thickness of the substrate.  Dubrow does not explicitly disclose the porous polymeric substrate having a thickness of from 7.5 Å to 10 µm, and a pore density of at least 5000 pores/mm2. 
Von Blucher, however, discloses a functional protective material comprising a textile supporting layer 3, a microporous membrane 2, an absorption layer 4 and an inner layer 5 facing the wearer in the donned state (figure 1, and paragraph 93).  The microporous polymeric membrane has a thickness in the range from 1 to 500 microns (paragraph 67).  The microporous polymeric membrane has pores with an average pore size ranging from 0.001 to 5 microns, with a total area of the pores of 2 (paragraphs 61, 63 and 64).  
The microporous membrane is breathable, water vapor permeable and water impervious (paragraphs 71 and 72).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the porous substrate having a thickness, and a pore density in the ranges instantly claimed motivated by the desire to provide great dimensional stability while ensuring a high water vapor transmission rate and thus great wearing comfort to the wearer. 
As to claims 2 and 3, Dubrow discloses that the porous substrate is a porous metal comprising nickel, aluminum or titanium (paragraph 11).  
As to claims 4, 5 and 8, Dubrow does not specifically disclose the porous substrate configured to allow the transmission of no more than 10% of FIR radiation and no less than 90% of solar radiation.  
However, it appears that the modified porous substrate meets all structural limitations required by the claims.   
The modified porous substrate has an effective pore size of 1 or 10 microns and a thickness of 1 to 500 µm.  The effective pore size is referred to the size of the particles that are effectively blocked from passing through the passage. For the effective pore size of 10 microns, the modified porous substrate has pores with an average pore size that should be less than 10 microns so as to stop the particle having a particle size of 10 microns from passing. The pores are arranged in a 
Hence, it is not seen that the transmission of no more than 10% of FIR and no less than 90% of solar radiation could not be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claims 6 and 7, Dubrow teaches that a breathable moisture barrier comprises the nanofiber containing porous substrate disposed between an inner fabric layer and an outer fabric layer (figures 4A and 4B).
As to claim 10, Dubrow discloses that the pores of the porous substrate is fabricated using laser drilling (paragraph 57).  As the pores in the claimed invention 
As to claims 16 and 17, Dubrow discloses that a nanowire coated porous substrate is protected with a porous material layer that can be heat sealed on one or both sides of the substrate (paragraph 152).  The porous material layer reads on the claimed substrate layer. 

Applicant alleges that neither Dubrow nor von Blucher discloses a porous substrate having a thickness in the range from 7.5 Å to 10 µm.  The examiner respectfully disagrees.  
Von Blucher discloses a functional protective material comprising a textile supporting layer 3, a microporous polymeric membrane 2, an absorption layer 4 and an inner layer 5 facing the wearer in the donned state (figure 1, and paragraph 93).  The microporous polymeric membrane has a thickness in the range from 1 to 500 microns (paragraph 67).  The microporous membrane is breathable, water vapor permeable and water impervious (paragraphs 71 and 72).  
As there is a motivation to combine teachings of Dubrow and von Blucher to arrive at the claimed invention, a prima facie case of obviousness is said to exist.  Accordingly, the rejection over Dubrow in view of von Blucher is maintained. 

  Claims 1, 2, 4, 5, 8-10, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0135658 to Stone et al. (hereinafter “Stone”) in view of von Blucher. 

wherein the first layer comprises a porous substrate and a nucleophilic polymer cross-linked on the substrate or within the substrate and said first layer further including reactive particles on a surface of and/or within the substrate (abstract and figure 4);  
wherein the second layer comprises a porous substrate made of a polymer different than the polymer in the first layer (paragraph 44); and 
wherein the third layer comprises a fabric material (paragraph 45).  
The porous substrate is an ePTFE membrane or a textile layer (paragraphs 25 and 63).  The first layer and the third layer correspond to the claimed first and second textile layers respectively.   The reactive particles comprising metal particles and having a particle size from 5 nm to 500 nm are equated to the claimed metallic material (paragraph 36).  The composite material is incorporated in protective apparels including gloves, boots, protective garments and shirts.  The composite material is able to effectively filter out chemical and biological agents while maintaining a moisture vapor transmission rate of about 1000 to 12000g/m2/day (paragraph 54).  
The porous substrate comprises pores having uniform diameter of from 0.01 to 50 microns and being arranged in a periodic pattern (paragraph 28).  The average pore size encompasses the claimed range from 1 to 14 microns. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in such a pore size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the pore size is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the porous substrate having pores with an average pore size in the range instantly claimed motivated by the desire to provide the composite material which is able to effectively filter out chemical and biological agents while maintaining excellent breathability.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
The average pore size of the porous substrate encompasses the range disclosed in the specification of the claimed range.  Therefore, the examiner takes the position that the transmission of FIR radiation and solar radiation would be present as the pore size dictates the transmission of FIR radiation and solar radiation.  
Stone does not explicitly disclose the porous substrate having a thickness of from 7.5 Å to 10 µm, and a pore density of at least 5000 pores/mm2. 
2 (paragraphs 61, 63 and 64).  
The microporous membrane is breathable, water vapor permeable and water impervious (paragraphs 71 and 72).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the porous substrate having a thickness, and a pore density in the ranges instantly claimed motivated by the desire to provide great dimensional stability while ensuring a high water vapor transmission rate and thus great wearing comfort to the wearer. 
As to claim 2, Stone discloses that the reactive metallic particles are within the substrate (abstract). 
As to claims 4, 5, and 8, Stone does not explicitly disclose that the porous substrate allows the transmission of no less than 90% of solar radiation and no more than 10% of FIR radiation. 
However, it appears that the modified porous substrate meets all structural limitations and chemistry required by the claims. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 10, Stone discloses that the porous substrate comprises pores having uniform diameter of from 0.01 to 50 microns and being arranged in a periodic pattern (paragraph 28).  The uniform pores indicate that a deviation of the pore size of ± 1 micron or less would be inherently present.  
As to claim 13, Stone discloses that the first layer comprises a porous substrate coated with a coating comprising a nucleophilic polymer and reactive metallic particles (abstract, paragraph 36). The reactive metallic particles are located on a surface of the porous substrate (paragraph 34).  The coating has a basis weight of 5 to 40 g/m2 (paragraph 40).  The coating is equated to the claimed metallic coating.  

As to claims 16 and 17, Stone discloses an activated carbon layer disposed between the first layer and the second layer (paragraph 52).  The activated carbon layer is impregnated in a foam carrier (paragraph 53).  The activated carbon/foam carrier is equated to the claimed substrate layer. 

Applicant alleges that neither Stone nor von Blucher discloses a porous substrate having a thickness in the range from 7.5 Å to 10 µm.  The examiner respectfully disagrees.  
Von Blucher discloses a functional protective material comprising a textile supporting layer 3, a microporous polymeric membrane 2, an absorption layer 4 and an inner layer 5 facing the wearer in the donned state (figure 1, and paragraph 93).  The microporous polymeric membrane has a thickness in the range from 1 to 500 microns (paragraph 67).  The microporous membrane is breathable, water vapor permeable and water impervious (paragraphs 71 and 72).  
As there is a motivation to combine teachings of Stone and von Blucher to arrive at the claimed invention, a prima facie case of obviousness is said to exist.  Accordingly, the rejection over Stone in view of von Blucher is maintained. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, and 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,596,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent No. 9,596,896 fully encompass the claims of the current application. 

The double patenting rejection will not be withdrawn until submission of the terminal disclaimer because Applicant did not distinctly and specifically point out the supposed errors in the rejection.   



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788